Citation Nr: 0843514	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
knee strain with osteoarthritis and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

As support for his claim, the veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in July 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

In a March 2008 rating decision, the RO granted the veteran's 
claim for entitlement to individual unemployability effective 
December 2, 2007; and continued the evaluations for 1) post-
traumatic stress disorder (PTSD) at 50 percent, 2) 
lumbosacral strain at 40 percent, 3) left knee strain with 
osteoarthritis at 10 percent, and 4) chronic rhinitis at 10 
percent.  However, the veteran did not yet perfect an appeal 
of these claims by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2008).  Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  The veteran currently has degenerative arthritis of the 
right knee.

2.  There is no evidence of degenerative arthritis in the 
right knee during service or within one year after service, 
or for many years thereafter.

3.  There is no competence evidence of record suggesting the 
veteran's current degenerative arthritis of the right knee 
developed secondary to his service-connected left knee strain 
with osteoarthritis and lumbosacral strain.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in May 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, letters dated in March 2006 and May 2006 from 
the RO further advised the veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the veteran has received all required notice 
in this case, such that there is no error in content. 

The RO also correctly issued the March 2006 and May 2006 VCAA 
notice letters prior to the June 2006 adverse determination 
on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and VA treatment 
records dated from July 2005 to January 2008.  Through his 
representative, the veteran also has submitted relevant 
private medical records.  The VA also afforded the veteran a 
VA examination in June 2006 in connection with his claim.  
Additionally, the veteran was afforded an opportunity to 
provide testimony at a July 2008 Travel Board hearing, and 
also has submitted personal statements.  Further, in a June 
2006 response to a VCAA notice, the veteran indicated he has 
no more evidence to submit in connection with his claim.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board now turns to analysis of the evidence for the 
veteran's claim for service connection for a right knee 
condition, including as secondary to a left knee condition 
and a back condition.  The Board first notes that there was a 
recent amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant.

Here, the veteran contends that his right knee condition is 
the result of his service-connected back and left knee 
conditions.  See the veteran's claim dated in March 2006, VA 
Form 9 dated in January 2007, and transcript of July 2008 
Travel Board hearing.  The RO also considered direct service 
connection for this condition.  In this regard, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the threshold criterion for service 
connection, both on a direct and secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, a May 2005 X-ray 
of the veteran's right knee found degenerative changes, 
particularly of the medial compartment, with degenerative 
tear of the medial meniscus.  See MNAP Diagnostic Center 
radiology report dated in May 2005.  A June 2005 private 
physician also diagnosed the veteran with degenerative 
arthritis in both knees.  See Dr. M.S.'s treatment report 
dated in June 2005.  Thus, the evidence of record confirms 
that the veteran currently has this disability.

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the veteran's current right knee condition and his service-
connected left knee and back disorders.  Velez, 11 Vet. App. 
at 158; see also Wallin v. West, 11 Vet. App. 509, 512 
(1998), and McQueen v. West, 13 Vet. App. 237 (1999).  The 
veteran asserts that he has experienced trouble with his 
right knee because of his left knee and back conditions and 
because he favors his left leg when he walks, thus putting 
more pressure on the right leg.  See transcript of July 2008 
Travel Board hearing.  However, a June 2006 VA examiner 
indicated that the veteran's belief that his right knee 
disorder resulted from his left knee disorder due to his 
tendency to favor the left knee was a notion for which the VA 
examiner has never seen any supporting evidence in the 
medical literature.  As such, the June 2006 VA examiner 
opined that the veteran's right knee degenerative joint 
disease could not be related to his left knee disorder.  See 
VA examination report dated in June 2006.  Moreover, all of 
the private medical examination reports submitted by the 
veteran are silent as to a link between the veteran's right 
knee disability and his service-connected left knee and back 
disorders; they simply do not suggest that such a link 
exists.  Thus, the Board finds that service connection on a 
secondary basis for the veteran's right knee disability is 
not warranted.

Additionally, without evidence showing that they have medical 
training or expertise, neither the veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the veteran's current right 
knee disability and his service-connection left knee and back 
disorders.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.          
  
As to direct service connection, a review of the veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
right knee problems or symptoms in service.  
38 C.F.R. § 3.303.  Although the veteran reported in his 
February 1971 separation examination trouble with locked or 
trick knee, his STRs indicate that he received in-service 
treatment for his left knee and not his right knee.  Thus, 
the veteran's STRs, as a whole provide clear negative 
evidence against the service connection claim on a direct 
basis.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of right knee degenerative 
arthritis until May 2005, more than 30 years after discharge 
from service.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption 
of in-service incurrence for degenerative joint disease of 
the right knee is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
degenerative joint disease of the right knee.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the veteran's current right knee 
disability and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records submitted by the veteran link his right knee 
disability to service.  These medical reports simply do not 
in any way associate the veteran's right knee disability with 
his military service.  As a whole, post-service medical 
records provide negative evidence against the veteran's right 
knee disability claim as they reveal a right knee condition 
that began decades after service with no connection to 
service.

The Board emphasizes that although the veteran is competent 
to state that he has experienced symptoms associated with his 
right knee condition over time, he is not competent to render 
an opinion as to the medical etiology of his current right 
knee condition, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right knee disability, including as 
secondary to service-connected left knee strain with 
osteoarthritis and lumbosacral strain, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


